RYDER, Acting Chief Judge.
Anthony Jerome Kendrick appeals from his conviction and sentence for the sale of cocaine. Appellant raises two points on appeal. We find merit in his first point that the trial court erred in sentencing him to a ten year minimum sentence under the drug trafficking law.
The record reveals that the trial judge intended to sentence appellant as a habitual violent felony offender. The sentencing form reflects a check mark for the imposition of the minimum mandatory provision for drug trafficking under Section 893.-135(l)(b), Florida Statutes (1989). The judgment shows that appellant’s conviction was for a second degree felony, and is not one to which the minimum mandatory applies. The written sentence does not conform to the judge’s oral pronouncements and requires reversal so that the written sentence may conform to the oral pronouncement. Williams v. State, 542 So.2d 479 (Fla. 2d DCA 1989). Although we affirm the judgment of guilt, we set aside the sentence imposed herein and remand for further proceedings in regard thereto. Branam v. State, 514 So.2d 422 (Fla. 2d DCA 1987).
Reversed and remanded with directions.
FRANK and HALL, JJ., concur.